Name: 78/885/EEC: Council Decision of 16 October 1978 appointing members and alternate members of the Advisory Committee on Vocational Training as laid down by the fourth principle of the Council Decision of 2 April 1963
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-10-31

 Avis juridique important|31978D088578/885/EEC: Council Decision of 16 October 1978 appointing members and alternate members of the Advisory Committee on Vocational Training as laid down by the fourth principle of the Council Decision of 2 April 1963 Official Journal L 306 , 31/10/1978 P. 0027 - 0028****( 1 ) OJ NO 63 , 20 . 4 . 1963 , P . 1338/63 . ( 2 ) OJ NO 190 , 30 . 12 . 1963 , P . 3090/63 . ( 3 ) OJ NO L 91 , 12 . 4 . 1968 , P . 26 . COUNCIL DECISION OF 16 OCTOBER 1978 APPOINTING MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING AS LAID DOWN BY THE FOURTH PRINCIPLE OF THE COUNCIL DECISION OF 2 APRIL 1963 ( 78/885/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 128 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 2 APRIL 1963 LAYING DOWN GENERAL PRINCIPLES FOR IMPLEMENTING A COMMON VOCATIONAL TRAINING POLICY ( 1 ), AND IN PARTICULAR THE FOURTH PRINCIPLE THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 18 DECEMBER 1963 LAYING DOWN THE RULES OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING ( 2 ), AS AMENDED BY THE DECISION OF 9 APRIL 1968 ( 3 ), HAVING REGARD TO THE LISTS OF CANDIDATES SUBMITTED TO THE COUNCIL BY EACH OF THE GOVERNMENTS OF THE MEMBER STATES , WHEREAS BY ITS DECISION OF 21 JUNE 1976 THE COUNCIL APPOINTED MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING FOR THE PERIOD FROM 21 JUNE 1976 TO 20 JUNE 1978 ; WHEREAS THE MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE SHOULD BE APPOINTED FOR THE PERIOD 16 OCTOBER 1978 TO 15 OCTOBER 1980 , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE FOLLOWING SHALL BE APPOINTED MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING PROVIDED FOR UNDER THE FOURTH PRINCIPLE OF THE COUNCIL DECISION OF 2 APRIL 1963 , FOR THE PERIOD 16 OCTOBER 1978 TO 15 OCTOBER 1980 : A . GOVERNMENT REPRESENTATIVES // // ( A ) MEMBERS // // ( B ) ALTERNATES // BELGIUM // MR J . DENYS // MR DUTRE // MR A . COEN // DENMARK // MR JOERGENSEN // MR JOHANSEN // MR HOLSTEEN JESSEN // GERMANY // MR H . LEMKE // MRS K . SCHULTE-STEINBERG // DR . F . PUETTMANN // FRANCE // MR BLONDEL // MR R . ROBIN // MR BRUYERE // IRELAND // MR J . A . AGNEW // MR J . KEANE // MR W . WHITE // ITALY // AVV . A . GALLO // DOTT . R . GIAMARELLI // DOTT . A . FREDELLA // LUXEMBOURG // MR N . ESTGEN // MR G . GLAESENER // MR A . FRANK // NETHERLANDS // DRS . H . K . VOS // MR A . H . KOELINK // DRS . W . H . WEEKANBORG // UNITED KINGDOM // DR R . M . JOHNSON // MR C . BOOTH // MR J . D . RIMINGTON // B . TRADE UNION REPRESENTATIVES // // ( A ) MEMBERS // // ( B ) ALTERNATES // BELGIUM // MR G . DERIEUW // // MR J . GAYETOT // DENMARK // MR F . THORGRIMSON // MR N . ENEVOLDSEN // MR J . HANSEN // GERMANY // MRS M . WEBER // MR F . KEMPF // DR H . NIERHAUS // FRANCE // MR D . SCHALCHLI // MR VERGER // MR G . CABUROL // IRELAND // MR F . KENNEDY // // MR H . O ' SULLIVAN // ITALY // MR L . ZANIER // MR L . ROTA // MR F . DRAGO // LUXEMBOURG // MR L . LUX // MR J . BACKER // MR SCHADECK // NETHERLANDS // MR H . WEGGELAAR // MR H . J . MOES // MR F . VAN BAKEL // UNITED KINGDOM // MR F . JARVIS // MR F . A . BAKER // MR J . CHALMERS // C . REPRESENTATIVES OF EMPLOYERS ' ORGANIZATIONS // // ( A ) MEMBERS // // ( B ) ALTERNATES // BELGIUM // MR D . DE NORRE // MR R . DUSSENNE // MR P . VAN DE CRUYCE // DENMARK // MR O . SCHANDORFF // MR E . TOETTRUP // MRS G . REDDER // GERMANY // MR K.-G . KRACHTEN // MR . H.-P . KUHFUHS // MR R . RADDATZ // FRANCE // MR Y . CORPET // MR J.-P . MEINRAD // MR R . BOUDET // IRELAND // MR C . MCHENRY // MR W . J . FENELON // MR A . F . RICE // ITALY // DR G . SATTA // MR M . VITA // DR B . PUSTERLA // LUXEMBOURG // MR C . KOEDINGER // MR E . MULLER // NETHERLANDS // DR C . J . C . M . BOEREN // MR J . R . WESTERHUIS // MR H . ROTHFUSZ // UNITED KINGDOM // MR M . O . BURY // MR H . H . TOMLINSON // MR P . J . CASEY // ARTICLE 2 THE COUNCIL WILL APPOINT AT A LATER DATE TWO PERSONS TO HOLD TWO SEATS ALLOCATED TO BELGIAN AND IRISH NATIONALS IN THE ' TRADE UNION REPRESENTATIVES ' CATEGORY AND A PERSON AS AN ALTERNATE MEMBER TO HOLD A SEAT ALLOCATED TO A LUXEMBOURG NATIONAL IN THE ' REPRESENTATIVES OF EMPLOYERS ' ORGANIZATION ' CATEGORY . DONE AT LUXEMBOURG , 16 OCTOBER 1978 . FOR THE COUNCIL THE PRESIDENT K . VON DOHNANYI